Order entered January 2, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00629-CV

                     IN THE INTEREST OF S.C. AND K.C., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                             ORDER
       The reporter’s record in this appeal has not been filed despite three orders to court

reporter Glenda E. Finkley directing her to file it. Because the appeal cannot proceed until the

issue of the reporter’s record is resolved, we ORDER Ms. Finkley to file the reporter’s record no

later than January 17, 2018. We expressly CAUTION Ms. Finkley that failure to comply with

this order may result in an order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk of the Court to send copies of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and, the parties.




                                                        /s/    ADA BROWN
                                                               JUSTICE